No. 04-02-00252-CV
Byron M. BURRIS and James H. Hoffman,
Appellants
v.
WARM SPRINGS REHABILITATION FOUNDATION, INC.,
Appellee
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-00736
Honorable Karen Pozza, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	May 29, 2002
DISMISSED
	The parties have filed a joint motion to dismiss this appeal because the parties have settled all
matters in controversy between the parties.  The motion is granted, and the appeal is dismissed.  See
Tex. R. App. P. 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. 
App.--San Antonio 2001, no pet. h.).  In accordance with the parties' motion, costs of appeal are
taxed against the parties incurring the same.
							PER CURIAM
DO NOT PUBLISH